DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2.	The amendment filed 07/21/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
- Paragraphs [0016] [0018] [0025] [0040] [0041] [0050] and [0093], using the language “lost” as opposed to “non-detected” as originally disclosed. Location/position information being “lost” has a much different meaning that the information being “not detected”. Therefore, the amendments to the claims using the new language “lost” is not supported by the original disclosure and is new matter. 
- Paragraphs [0017] [0019] [0024] [0025] [0040] [0044] [0045] [0048] [0049] [0050] [0052] [0056] [0067] [0077] [0081] and [0093], “verified” or “verifying” or “verification” as opposed to “detected” or “detecting” or “detection” as originally disclosed. “Verified/verifying/verification” has a much different meaning than “detected/detecting/detection”. Therefore, the amendments to the claims using the new language “verified/verifying/verification” is not supported by the original disclosure and is new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1, 4, and 6-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding Claim 1
Lines 3-5 recite the limitation “current position information verified to be applied to valve duration control in a CVVD system is lost”, lines 7-8 recite the limitation “the current position information is lost, into a plurality of lost situations”, and lines 10-11 recite the limitation “classify the plurality of lost situations”, which do not have support within the specification. 

Regarding Claim 18
Lines 8-10 recite the limitation “current position information verified to be applied to valve duration control in a CVVD system is lost”, lines 7-8 recite the limitation “the current position information is lost, into a plurality of lost situations”, and lines 10-11 recite the limitation “the existing learning value of the current position information which is verified”, which do not have support within the specification. 

Regarding Claims 4, 6-17, and 19-20
Claims 4, 6-17, 19-20 are rejected insofar as they are dependent upon a rejected base claim. 

Response to Arguments
5.	Applicant’s arguments, with respect to the Drawing Objections have been fully considered and are persuasive.  The Drawing Objections have been withdrawn. 
Applicant’s arguments, with respect to the rejection(s) of claim(s) 1, 4, and 6-20 under 35 U.S.C. 112(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, Applicant’s amendments to the claims have initiated a new ground(s) of rejection under 35 U.S.C. 112(a). 

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY L STANEK whose telephone number is (571)272-3565. The examiner can normally be reached Mon - Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.L.S/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746